DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
In addition to the previous Examiner’s Amendment, the following Examiner’s Amendment is being added.  This additional change was prompted by a printer rush query and corrects what appears to have been a typographical omission of a period at the end of claim 24.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from Stephen Evans on 04/05/2021.

The application has been amended as follows: 

In the Claims

Claim 24, line 2,  --.--  has been inserted after “mechanism”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests all of the details now recited in the independent claim, including a plurality of deflectable sheet spring steel leg support panels that are superposed on each other in a leaf spring configuration, where each of the panels has a different dimension, where the first edge of the plurality of panels is fixed to the seat base on a common axis, and where the second end of at least one of the panels is movably connected to a winging mechanism by a cable.  
US 6890030 to Wilkerson shows a panel 50 at a front end of a seat bottom of an office chair, and the panel is fixed to the seat bottom on a first edge of the panel 50 and an opposite second edge of the panel 50 movably connected to the seat base frame 23 by a cable for adjusting the shape of the panel 50.  However, Wilkerson does not show a plurality of such panels of different dimensions and overlain on each other in a leaf spring configuration, where the panels are formed of sheet spring steel.  None of the prior are provides or makes obvious the details that are missing from Wilkerson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636